Citation Nr: 1760212	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-15 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a chronic migraine headache disorder.

4.  Entitlement to service connection for obstructive sleep apnea (OSA).

5.  Entitlement to service connection for a chronic ear disorder, to include chronic perforated ear drums and bilateral hearing loss.

6.  Entitlement to service connection for chronic allergic rhinitis.

7.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from April 1980 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of that hearing is of record.

The issues of entitlement to service connection for hypertension, a chronic migraine headache disorder, OSA, a chronic ear disorder, and chronic allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an August 2007 rating decision, the Veteran's claim for service connection for hypertension was denied as the evidence failed to link his hypertension to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the August 2007 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran began experiencing symptoms of tinnitus while in service, and he has continued to experience them since separation from service.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision denying service connection for hypertension is final.  38 U.S.C. § 7105(c) (2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has been received since the August 2007 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for hypertension.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claims
	
Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Veteran's claim of entitlement to service connection for hypertension was denied in August 2007.  The Veteran did not appeal the August 2007 rating decision, nor did he submit any new and material evidence within a year of the August 2007 rating decision.  See 38 C.F.R. §3.156(b).  The August 2007 rating decision thereby became final.

At the time of the August 2007 rating decision, the record consisted of the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.

Evidence received since the August 2007 rating decision includes additional VA treatment records, private treatment records, SSA records, and the Veteran's testimony at the hearing.  He testified that he was diagnosed with hypertension during his active service in 1989 or 1990.  This evidence is presumed credible for the limited purposes of reopening the claims, and when that is done, the new information is considered to be material and is therefore sufficient to reopen the previously-denied claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened.

Service Connection

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Board finds no reason to doubt the Veteran's credibility.  Given this conclusion, the Board will review his statements as to the etiology of his tinnitus.

At the June 2017 Board hearing, the Veteran credibly testified that he was exposed to Howitzer gun fire without ear protection during his active service.  He credibly testified that his tinnitus began in the early 1990s.

The Veteran has credibly reported that he began experiencing ringing while in service and that it continues to the present day.  The Veteran has been diagnosed with tinnitus.

As such, the criteria for service connection for tinnitus have been met and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for hypertension is reopened.

Service connection for tinnitus is granted.


REMAND

The Veteran asserts that his hypertension began during his active service.   His STRs show that in October 1986, his blood pressure was 138/90.  In August 1989, his blood pressure was 130/90.  In February 1990, his blood pressure was 130/90.  In April 1990, his blood pressure was 130/100.  Slightly more than two years after his September 1992 separation from service, in November 1994, he was formally diagnosed with hypertension.

The Veteran asserts that his migraine headaches are due to his active service.  His STRs show that he received treatment for headaches in February 1981, November 1981, November 1982, September 1985, October 1986, and April 1989.  He reported having frequent or severe headaches at his separation examination in October 1991.  At a June 2011 VA examination, he reported that he continued to have headaches after his separation from service.  However, the VA examiner did not offer an opinion regarding etiology.

The Veteran asserts that his OSA is due to his active service.  His STRs show that he reported having frequent trouble sleeping in October 1991 and June 1992.  Approximately five years after separating from service in September 1997, he was diagnosed with OSA.  At the hearing, he testified that during his active service, his roommates would complain about his snoring and he was told he would stop breathing.

The Veteran asserts that his ear disorder is due to his active service.  His STRs show that he had audiological shifts between his entrance examination in March 1980 and his separation examination in October 1991, although none were more than 10 Hertz at any decibel level.  His STRs also show that in November 1981, he was diagnosed with a large tympanic membrane perforation.  December 1981, he reported decreased hearing.  In May 1983, he reported ear pain and was noted to have a history of perforated ear drums.  In April 1985, he was noted to have a history of a perforated eardrum.  In December 1986, he was diagnosed with chronic bilateral Eustachian tube dysfunction.  In January 1987, he was diagnosed with mild conductive hearing loss.  In October 1988, he reported having ear pain for one week.  At his separation examination in October 1991, the Veteran was noted to have had numerous perforated tympanic membranes and he reported having ear trouble.  In June 2011, the Veteran was afforded a VA examination.  However, the results were deemed unreliable.

The Veteran asserts that his chronic allergic rhinitis is due to his active service.  His STRs show that in November 1981, he complained of a sore throat and upper respiratory symptoms.  In November 1982, he complained of a sore throat.  In September 1989, he received treatment for a sore throat.  At his separation examination in October 1991, he reported that he had sinusitis, shortness of breath, and nose or throat trouble.  While he was afforded a VA examination in June 2011, the examiner did not off an opinion regarding etiology.  He testified that he was placed on medications during his active service, but that the medications were not effective.

As such, VA examinations are necessary to determine whether the Veteran's hypertension, migraine headache disorder, OSA, ear disorder, and/or chronic allergic rhinitis had its onset in service or are otherwise etiologically related to service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination.  The examiner should diagnose any current  hypertension and then should provide an opinion as to whether is it at least as likely as not (50 percent or greater) that any hypertension either began during or was otherwise caused by the Veteran's active service.  Why or why not?  

The examiner should address the Veteran's blood pressure readings throughout his active duty, which included 138/90 in October 1986, 130/90 in August 1989 and February 1990, and 130/100 in April 1990.

2.  Schedule the Veteran for a VA examination.  The examiner should diagnose any migraine headache disorder, and then should answer the following question:  Is it at least as likely as not (50 percent or greater) that any current migraine headache disorder either began during or was otherwise caused by the Veteran's active service?  Why or why not?  

The examiner should address the Veteran's headache treatment throughout his active duty.

3.  Schedule the Veteran for a VA examination to assess the etiology of his obstructive sleep apnea.  The examiner should provide an opinion as to whether is it at least as likely as not (50 percent or greater) that any current OSA either began during or was otherwise caused by the Veteran's active service.  Why or why not?  

The examiner should address the Veteran's reports of OSA symptoms.

4.  Schedule the Veteran for a VA audiology examination.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's ear disorder, to include chronic perforated ear drums and bilateral hearing loss, either began during or was otherwise caused by his military service, to include noise exposure sustained therein.  Why or why not?  

The examiner should specifically comment on the clinical significance, if any, of threshold shifts in the Veteran's hearing acuity during his active service and whether those shifts suggest that military noise exposure caused his current hearing loss.

5.  Schedule the Veteran for a VA examination.  The examiner should diagnose any chronic allergic rhinitis and then should answer the following question:  Is it at least as likely as not (50 percent or greater) that any current chronic allergic rhinitis either began during or was otherwise caused by the Veteran's active service?  Why or why not?  The examiner should address the Veteran's treatment for rhinitis symptoms throughout his active duty.

6.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


